TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00223-CV


In the Interest of K.A.G., Appellant




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 207TH JUDICIAL DISTRICT

NO. 99-FL-420, HONORABLE DULCE MADRIGAL, JUDGE PRESIDING 





	On November 9, 2001, the district court signed its final order establishing the parent-child relationship, appointing conservators, and setting child support.  Jacinto Solis, who by his
answer admitted paternity and was adjudicated the child's father, filed a timely motion for new trial. 
Accordingly, his notice of appeal was due February 7, 2002.  See Tex. R. Civ. P. 26.1(a)(1).  Any
motion for extension, express or implied, (1) was due February 22, 2002.  See Tex. R. App. P. 26.3. 
On March 29, 2002, the clerk of this Court received a document labeled "Motion for Extension of
Time to File Appeal Record and Motion for Extension of Time to File Appellant's Brief."  Attached
to the motion was an affidavit of indigence.  See generally Tex. R. App. P. 20.  As neither this Court
nor the trial court had ever received a notice of appeal, the clerk of this Court considered the
document as a notice of appeal.  However, that notice was untimely.  Even the apparent date of its
preparation, (2) March 1, 2002, is too late to confer jurisdiction on this Court.  See Tex. R. App. P. 2
(may not alter time for perfecting appeal in civil case).  Accordingly, we dismiss the appeal for want
of jurisdiction.  Tex. R. App. P. 42.3(a).



					__________________________________________
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   May 16, 2002
Do Not Publish
1.      	See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (receipt of document within
fifteen-day period to file motion for extension implies motion for extension of time to file that
document).
2.      	Soliz is an inmate proceeding pro se.  Even if we were to allow for possible problems in
mailing the document, the preparation date itself is too late.